DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Election/Restrictions	3
III. Claim Rejections - 35 USC § 112	5
A. Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	5
IV. Claim Rejections - 35 USC § 102	5
A. Claims 1, 5, 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2017-0043683 (“Kim”).	6
B. Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0061780 (“Son”).	7
V. Claim Rejections - 35 USC § 103	11
A. Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0032751 (“Herbert”) in view of US 6,222,230 (“Gardner”) and as evidenced by admissions in the Instant Application.	11
B. Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over either (1) Kim in view of US 2010/0032751 (“Herbert”) or (2) Son in view of Herbert.	14
C. Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US 2002/0153557 (“Hurst”), US 4,683,838 (“Kimura”), and Son.	15
Conclusion	21


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Election/Restrictions
Applicant's election with traverse of the species defined by subspecies I-B and II-A in the reply filed on 12/21/21 is acknowledged.  The traversal is on the ground(s) that (1) the processes in Figs. 3A-3C allegedly apply to the intermediate structure shown in Fig. 4A and (2) that undue burden of search allegedly would not be caused to search and examine all sixteen species.  This is not found persuasive for the following reasons.
With regard to (1), Applicant’s assertion contradicts the Instant Specification, which states that the embodiment shown in Figs. 4A-4F is a “second embodiment” (¶ 80) as distinct from the “first embodiment” shown in Figs. 3A-3H (¶ 51).  In particular, the intermediate structure shown in Fig. 4A is arrived at by a different process than that arrived at in Fig. 3C specifically for the reasons already indicted in the Restriction Requirement (filed 10/21/2021), i.e. that the hardening process of the hardmask 14" shown in Fig. 4A occurs after the formation of the gate dielectric 16' (¶ 82) rather than simultaneously with the formation of the gate dielectric as shown in Fig. 3C (¶¶ 58-61).  Applicant’s reliance on paragraph [0081] is also misplaced because paragraph [0081] only refers to the formation of the elements 12, 13, and 14', while no mention is made of the gate dielectric 16".  In addition, nowhere in the Instant Specification in the discussion of the processes shown in Figs. 3A-3C is there any indication that the hardening process can be performed after the gate dielectric 16 is formed rather than by the process explained, i.e. that the gate dielectric 16 is formed during the hardening process.  
[0012] Wherein the hardening of the hard mask layer is performed simultaneously with the formation of gate dielectric layer.
[0013] Wherein the hardening of the hard mask layer is formed by oxidation performed after the formation of the gate dielectric layer.
(Instant Specification: ¶¶ 12-13; emphasis added)
Notably, the “oxidation” process is only discussed in the context of the hardening subspecies shown in Fig. 4A (Instant Specification: ¶¶ 82-84) but never in the context of the hardening subspecies shown in Fig. 3C (¶¶ 58-61).
It is impossible to perform the hardening process after the gate dielectric is formed (¶82) if the hardening process has already been used to form the gate dielectric (¶¶ 58-61).  As such, the Instant Application unambiguously discloses two, mutually-exclusive species of hardening process/gate dielectric formation.
With regard to item (2), Examiner respectfully disagrees that the sixteen different species generated by the two subspecies of hardening process/gate dielectric formation and eight subspecies of buried gate electrode could be carried out with undue burden.  The sheer volume of semiconductor patent and non-patent literature on the topic of forming gate dielectrics and gate electrodes, alone, is enough to make search and examination of even a single species burdensome, much less sixteen patentably-distinct species.  As stated in the Restriction Requirement (pp. 3-4), Applicant fails to show at least how the prior art directed to the hardening process of subspecies group I-B would be necessarily applicable to subspecies group I-A or the prior art direct to the eight subspecies of the buried gate would necessarily be applicable to each other.  Nor did Applicant clearly state on the record or otherwise provided evidence that the 
The Requirement is still deemed proper and is therefore made FINAL.
While the Requirement stands, all claims are currently examined since each claim is either generic or may be interpreted in such a manner that it reads on the elected species formed by the elected sub-species groups I-B and II-H.  

III. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 15 reads,
15. The method of claim 13, wherein the hard mask layer 20includes silicon oxide, such as an Ultra Low Temperature Oxide (ULTO).
The phrase "such as" renders the claim indefinite because it is unclear whether or not the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

IV. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 1, 5, 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2017-0043683 (“Kim”).
Kim and the Instant Application share both common Assignee, SK Hynix, Inc., and common inventor Jin Woong KIM.  Kim has a publication date (24 April 2017) that predates the earliest priority date to which the Instant Application may be entitled (10 April 2020) by more than one year; therefore, Kim is available as prior art under 35 USC 102(a)(1), and there are no exceptions under 35 USC 102(b)(1) to disqualify Kim as prior art. 
All citations to Kim are from the machine language translation attached with this application.
With regard to claims 1, 5, 8, 9, and 11, Kim discloses, generally in Figs. 1a-1j,
1. A method for fabricating a semiconductor device [¶ 14], the method comprising: 
[1] forming a hard mask layer 15 over a semiconductor substrate 11 [¶¶ 18-19; Figs. 1a-1b];
[2] 5forming a trench 16 by etching the semiconductor substrate 11 with the hard mask layer 15 [¶¶ 20-26; Fig. 1b-1c]; 
[3] forming a gate dielectric layer 19(17) on a surface of the trench 16 while hardening [by oxidation step 18] the hard mask layer 15 [¶¶ 27-42, especially ¶¶ 32, 37-42; Figs. 1d-1e]; and 
[4] forming a gate electrode 20/24/25 partially filling the trench 16 over the 10gate dielectric layer 19(17)  [¶¶ 43-50; Figs. 1f-1j].  
19(17) includes silicon oxide [¶ 38].  
8. The method of claim 1, wherein the forming of the gate 10electrode 20/24/25 includes: 
[1] forming a gate layer 20A filling the trench 16 over the gate dielectric layer 19(17) [¶ 43; Fig. 1f]; and 
[2] recessing the gate layer 20A to form the gate electrode 20 having a lower level than that of an upper surface of the semiconductor 15substrate 11 in the trench 16 [¶¶ 44-45; Figs. 1g-1j].  
9. The method of claim 1, further comprising: performing an oxidation process 18 of the gate dielectric layer 19(17) and the hard mask layer 15, after the forming of the gate dielectric layer 17 [¶¶ 32-42; Fig. 1e].  
11. The method of claim 1, further comprising after the forming of the gate electrode 20/24/25:
[1] forming a gate capping layer 21 over the gate electrode 20/24/25 [¶ 46; Fig. 1i]; 
[2] 5forming a first source/drain region 22 and a second source/drain region 23 in the semiconductor substrate 11 [¶ 48; Fig. 1i]; 
[3] forming a bit line structure 42/43/44 contacting the first source/drain region 22 [¶¶ 73-74; Figs. 4b-4c]; and 
[4] forming a contact plug 50/51/52 contacting the second source/drain 10region 23 [¶¶ 76-85; Figs. 4d-4h].  

B. Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0061780 (“Son”).
Son and the Instant Application share a common Assignee.  Son has a publication date (6 March 2014) that predates the earliest priority date to which the Instant Application may be entitled (10 April 2020) by more than one year; therefore, Son is available as prior art under 35 USC 102(a)(1), and there are no exceptions under 35 USC 102(b)(1) to disqualify Son as prior art. 
With regard to claim 1, Son discloses,

[1] forming a hard mask layer 210 over a semiconductor substrate 100 [¶¶ ; Figs. 3, 9];
[2] 5forming a trench 105 by etching the semiconductor substrate 100 with the hard mask layer 210 [¶¶ ; Figs. 4, 9]; 
[3] forming a gate dielectric layer 315(310), 335(330) on a surface of the trench 105 while hardening the hard mask layer 210 [¶¶ 40-44, 50-52; Figs. 6, 10]; and 
[4] forming a gate electrode 350 partially filling the trench 105 over the 10gate dielectric layer 315(310), 335(330) [¶¶ 45, 56; Figs. 7, 11].  
With regard to feature [3] of claim 1, it is held, absent evidence to the contrary that the hard mask is hardened at least by the portion of the hardmask layer 210 that is formed by forming the liners 310, 330 which are subsequently oxidized.  In this regard, Son notes that the oxidation process conditions, including a temperature of 750 ºC to 850 ºC (Son: ¶ 43) is sufficient to convert silicon nitride liner material to silicon oxide, and to densify, i.e. “re-oxidize”, silicon oxide liner material to give “more excellent oxide material properties”, stating in this regard,
When the sacrificial liner spacers 330 are formed to include a silicon nitride layer, the sacrificial liner spacers 330 may be oxidized to transform into sacrificial liner oxide layers 331 during the oxidation process.  Thus, the gate dielectric layer 335 including the sacrificial liner oxide layer 331 may be formed to substantially include a silicon oxide layer.  When the sacrificial liner spacers 330 are formed to include a silicon oxide layer, the sacrificial liner spacers 330 may be re-oxidized or cured during the oxidation process to have more excellent oxide material properties.
(Son: ¶ 52; emphasis added)
Therefore, the initially deposited portions of the liners 310, 330 are inherently hardened by the high temperature oxidation process. 
210 material may be silicon oxide and, can be inherently densified, i.e. hardened, because of the oxidation process conditions introduce oxygen radicals (Son: ¶ 43). 
Finally, as admitted in the Instant Application, the addition of oxygen densifies and therefore hardens the material which is oxidized, and that an oxidation temperature greater than 500 ºC provides a high quality oxide because it is more dense (Instant Specification: ¶¶ 40, 49, 61-62). 
Based on all of the foregoing, it is held, absent evidence to the contrary, that the oxidation process of forming the gate dielectric layer 315(310), 335(330) inherently hardens the hardmask 210.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
This is all of the features of claim 1.
With regard to claim 2, Son further discloses,
2. The method of claim 1, wherein the hard mask layer 210 is formed at a lower temperature than a temperature that the gate dielectric layer 315(310), 335(330) is formed. 
The portion of the liner 310, 330 on the hardmask 210 are part of the hardmask in both unoxidized and oxidized states.  Son states that “the low pressure radical oxidation may be performed by supplying an oxidizing source material and a reducing source material onto the sacrificial liner 310 under a pressure of about 0.5 torr to about 1 torr and at a temperature of about 750 ºC. to about 850 ºC., which is higher than a deposition temperature of a silicon nitride (Si3N4) layer used as the sacrificial liner 310” (Son: ¶ 43), which is 650 ºC to 710 ºC (Son: ¶ 41).  
Therefore, at least the portion of the hardmask layer 210 that is formed by forming the liners 310, 330 which are parts of the hardmask are formed at a lower temperature than that temperature used to form the gate dielectric 315, 335 by oxidation of said liners 310, 330. 

3. The method of claim 1, wherein the hard mask layer includes a low temperature oxide.  
Again, the deposition temperature of the liner 310, 330 can be at a lower temperature than the oxidation temperature, as when the liner 310, 330 is silicon oxide (Son: ¶ 52) it may be taken to be a low temperature oxide.
With regard to claims 5-10, Son further discloses,
5. The method of claim 1, wherein the gate dielectric layer 315(310), 335(330) includes silicon oxide [¶¶ 40-44, 50-52].  
6. The method of claim 1, wherein the forming of the gate dielectric layer 315(310), 335(330) is performed at a temperature of approximately 500°C to 900°C [¶¶ 43, 52].  
57. The method of claim 1, wherein the forming of the gate dielectric layer 315(310), 335(330) is performed by an atomic layer deposition method in a furnace [inherently in a furnace because the deposition temperature is 650 ºC to 710 ºC; ¶¶ 41, 50].  
8. The method of claim 1, wherein the forming of the gate 10electrode includes: 
[1] forming a gate layer 350 filling the trench 105 over the gate dielectric layer 315(310), 335(330) [¶¶ 45, 56; Fig. 7]; and 
[2] recessing the gate layer 350 to form the gate electrode 350 having a lower level than that of an upper surface of the semiconductor 15substrate 100 in the trench 105 [¶¶ 45, 56; Fig. 7].  
9. The method of claim 1, further comprising: performing an oxidation process of the gate dielectric layer 315(310), 335(330) and the hard mask layer 210, after the forming of the gate dielectric layer 310, 330 [¶¶ 50-52].  
10. The method of claim 9, wherein the oxidation process [¶¶ 43, 52] is performed at the same temperature as the temperature of the forming of the gate dielectric layer or at a higher temperature than the temperature of the forming of the gate dielectric layer 310, 330 [see discussion under claim 2].  



V. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0032751 (“Herbert”) in view of US 6,222,230 (“Gardner”) and as evidenced by admissions in the Instant Application.
Claims 1, 2, and 6 read,
1. A method for fabricating a semiconductor device, the method comprising: 
[1] forming a hard mask layer over a semiconductor substrate;
[2] 5forming a trench by etching the semiconductor substrate with the hard mask layer; 
[3] forming a gate dielectric layer on a surface of the trench while hardening the hard mask layer; and 
[4] forming a gate electrode partially filling the trench over the 10gate dielectric layer.
2. The method of claim 1, wherein the hard mask layer is formed at a lower temperature than a temperature that the gate dielectric layer is formed.  
6. The method of claim 1, wherein the forming of the gate dielectric layer is performed at a temperature of approximately 500°C to 900°C.

With regard to claim 1, Herbert discloses,
1. A method for fabricating a semiconductor device, the method comprising: 
[1] forming a hard mask layer 304 [“LTO Hardmask”; Fig. 3A] over a semiconductor substrate 302 [¶ 32];
[2] 5forming a trench 306 by etching the semiconductor substrate 302 with the hard mask layer 304 [¶ 33; Fig. 3B]; 
308 on a surface of the trench 306 … [¶ 33; Fig. 3C]; and 
[4] forming a gate electrode 310 partially filling the trench 306 over the 10gate dielectric layer [¶ 33; Figs. 3C-3D].
This is all of the features of claim 1 disclosed in Herbert.
Herbert does not indicate that the “LTO Hardmask” 304 is hardened during the thermal oxidation used to form the date dielectric 308 (¶ 33), as required by feature [3] of claim 1, and does not give a temperature at which the oxidation occurs and does not therefore teach the features of claims 2 and 6.
Gardner, like Herbert, teaches a method of making a trench gate electrode 36 including forming a silicon oxide hardmask 68 (Gardner: col. 5, lines 57-67), forming a trench 40, 56 (col. 6, lines 11-13) in a silicon substrate 14 (col. 3, lines 52-53), thermally oxidizing the exposed trench 40, 56 surfaces to form a silicon oxide gate dielectric 42, 58 (paragraph bridging cols. 7-8) and then filling the trench with conductive material 92 (col. 8, lines 44-65).  Gardner further teaches that the oxidation occurs at a temperature of about 750 ºC to 950 ºC in a furnace (Gardner: col. 7, lines 52-63).
Inasmuch as Herbert fails to indicate an oxidation temperature for the thermal oxidation used to form the silicon oxide gate dielectric layer 308, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a known oxidation temperature used for the identical purpose of forming a gate dielectric for a trench gate electrode, such as the 750 ºC to 950 ºC used in Gardner.
So modified, it is held, absent evidence to the contrary that the LTO hardmask 304 is inherently hardened by the thermal oxidation because the Instant Application indicates that thermal oxidation at greater than 500 ºC will harden a low temperature oxide hardmask (Instant Specification: ¶¶ 40, 49, 61-62).  In addition, it is held, absent evidence to the contrary that the 304 of Herbert occurs at a lower temperature than that at which the gate dielectric 308 is formed, i.e. 750 ºC to 950 ºC, at least the meaning of the Instant Application because Herbert’s “LTO Hardmask” is a “low temperature oxide”, while the Instant Application indicates that thermal oxidation over 500 ºC is a high-temperature oxide (Instant Specification: ¶¶ 55, 59).
Finally, the temperature range of 750 ºC to 950 ºC significantly overlaps the claimed range of 500 ºC to 900 ºC and therefore renders the claimed range obvious in the absence of unexpected results.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
This is all of the features of claims 1, 2, and 6.

  With regard to claims 3-5, Herbert further discloses,
3. The method of claim 1, wherein the hard mask layer 304 [“LTO Hardmask”] includes a low temperature oxide [¶ 32; Fig. 3A].  
4. The method of claim 1, wherein the hard mask layer 304 [“LTO Hardmask”] 20includes an Ultra Low Temperature Oxide (ULTO).  
5. The method of claim 1, wherein the gate dielectric layer 308 includes silicon oxide [because the substrate 302 is silicon [¶¶ 32-33].  
With regard to claim 4, the term “ultra-low” is a relative term of degree that fails to distinguish from “low”.
 

8. The method of claim 1, wherein the forming of the gate 10electrode includes: 
[1] forming a gate layer filling 310 the trench 306 over the gate dielectric layer 308 [¶ 33; Fig. 3C]; and 
[2] recessing the gate layer 310 to form the gate electrode 310 having a lower level than that of an upper surface of the semiconductor 15substrate 302 in the trench 302 [¶ 33; Fig. 3D].

B. Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over either (1) Kim in view of US 2010/0032751 (“Herbert”) or (2) Son in view of Herbert.
Claims 3 and 4 read,
3. The method of claim 1, wherein the hard mask layer includes a low temperature oxide.  
4. The method of claim 1, wherein the hard mask layer 20includes an Ultra Low Temperature Oxide (ULTO).  
The prior art of each of Kim and Son, as explained above, discloses each of the features of claim 1. 
Each of Kim and Son discloses that the hardmask layer can be silicon oxide (supra) but does not state that it is a low temperature oxide. 
Herbert, like each of Kim and Son, teaches a trench gate electrode, including a silicon oxide hardmask to form the trench in the substrate.  As explained above, Herbert teaches that the hardmask 304 can be a low-temperature oxide hardmask (Herbert: ¶ 32). 
Inasmuch as each of Kim and Son teaches that the hardmask can be a silicon oxide hardmask (supra), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the mask a low-temperature oxide hardmask as the hardmask material in each of Kim and Son, because Herbert teaches that a low-
As explained above, the term “ultra-low” is a relative term of degree that fails to distinguish from “low”.

C. Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US 2002/0153557 (“Hurst”), US 4,683,838 (“Kimura”), and Son.
Claim 13 reads,
13. A method for fabricating a semiconductor device, comprising: 
[1] forming a hard mask layer in a semiconductor substrate; 
[2] forming a trench by etching the semiconductor substrate with 49the hard mask layer; 
[3] forming a gate dielectric layer having a wet etch rate that is different from a wet etch rate of the hard mask layer on a surface of the trench; 
[4] 5forming a buried gate structure filling the trench over the gate dielectric layer; 
[5] forming a first source/drain region and a second source/drain region in the semiconductor substrate on both sides of the buried gate structure; 
[6] 10forming a bit line structure contacting the first source/drain region; and 
[7] forming a storage node contact plug contacting the second source/drain region.  

With regard to claim 13, Kim discloses, generally in Figs. 1a-1j,
13. A method for fabricating a semiconductor device, comprising: 
[1] forming a hard mask layer 15 …[on]… a semiconductor substrate 11 [¶¶ 18-19; Figs. 1a-1b]; 
[2] 5forming a trench 16 by etching the semiconductor substrate 11 with the hard mask layer 15 [¶¶ 20-26; Fig. 1b-1c]; 
19(17) [¶¶ 27-42, especially ¶¶ 32, 37-42; Figs. 1d-1e] having a wet etch rate that is different from a wet etch rate of the hard mask layer 15 on a surface of the trench 16 [as shown in Fig. 4g; ¶ 79]; 
[4] 5forming a buried gate structure 20/24/25/21 filling the trench 16 over the gate dielectric layer 19(17)  [¶¶ 43-50; Figs. 1f-1j]; 
[5] forming a first source/drain region 22 and a second source/drain region 23 in the semiconductor substrate 11 on both sides of the buried gate structure 20/24/25/21 [¶ 48; Fig. 1i]; 
[6] 10forming a bit line structure 42/43/44 contacting the first source/drain region 22 [¶¶ 73-74; Figs. 4b-4c]; and 
[7] forming a storage node contact plug 50/51/52 contacting the second source/drain 10region 23 [¶¶ 76-85; Figs. 4d-4h].

With regard to feature [1] of claim 1, Kim discloses that the hard mask can be silicon oxide and that it may be TEOS oxide formed by deposition (Kim: ¶ 19).  Therefore, the hardmask 15 is not “in” the semiconductor substrate, such as would occur by thermal oxidation since the oxidizing consumes the silicon of the silicon substrate in forming silicon oxide.
Hurst, like Kim, teaches a process of forming a trench gate electrode 15/21 (Hurst: Fig. 2; ¶¶ 15-16), including the same processes of forming a silicon oxide hard mask 101 to etch a trench 30 (Hurst: ¶ 27; Fig. 10), followed by using thermal oxidation to form a gate dielectric 103 (Hurst: ¶ 28; Fig. 11).  Hurst further teaches that the hardmask 101 can be formed by depositing oxide or by thermal oxidation, i.e. “thermal oxide” (¶ 27).
Inasmuch as Kim discloses silicon oxide at the hardmask material as well as a deposition process implied by TEOS as the source of the silicon oxide, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use thermal oxidation to form the hardmask 101 because Hurst proves that it is a matter of design choice as 
So modified, the hardmask of Kim made by thermal oxidation of the silicon substrate 11 would be “in” said silicon substrate 11, as required by feature [1].

With regard to feature [3] of claim 13, as indicated above, Fig. 4g of Kim shows that the hardmask 15 is laterally etched by an “isotropic” etch process after the etch process to expose the source/drain regions 22, 23 (¶¶ 78-79).  Therefore, the gate dielectric layer 19 as well as the portion 19B of the hardmask 15 that is the same material as the gate dielectric layer 19 is shown to etch at a lower rate (i.e. 19B) or not at all (i.e. 19) that the rate of etching of the hardmask 15.  Therefore, the hardmask material necessarily has a higher etch rate than that of the gate dielectric layer material, as required by feature [3].
Thus, although Kim shows a desire to have the hardmask 15 material etch at a higher rate than the gate dielectric 19 material, although a thermally oxidized material, neither of Kim and Hurst provide information as to the relative etch rates of thermally-oxidized silicon or silicon oxide.  
Kimura teaches that it is exceedingly old and well known that the wet etch rate of silicon oxide formed by thermal oxidation of silicon is inversely related to the oxidation temperature.  In other words, lower oxidation temperatures produce silicon oxide having relative higher etch rates than silicon oxide produced at relatively higher oxidation temperatures (Kimura: Fig. 7; col. 4, lines 35-54).  
Son—which is commonly assigned to the same assignee as Kim—uses a relatively high oxidation temperature of 750 ºC to 850 ºC (Son: ¶ 43) to oxidize the liner layer 310, 330 (of silicon oxide or silicon nitride) to form a high-quality gate dielectric.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a thermal oxidation temperature of 750 ºC to 850 ºC to oxidize the liner 17 of Kim to complete the gate dielectric 19 of Kim, as taught in Son, because Kim is merely silent as to the oxidation temperature such that one having ordinary skill in the art would use known temperatures for the identical purpose, i.e. oxidizing a liner layer of silicon nitride or silicon oxide to form a higher quality gate dielectric material, as taught in Son (supra). 
In addition, because Kim shows that the hardmask material 15 should be selectively, isotropically etched while the gate dielectric 19 should not be etched, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a lower thermal oxidation to form the hardmask of Kim/Hurst than the thermal oxidation temperature of Son used in Kim to oxidize the liner layer (i.e. 750 ºC to 850 ºC) in order to ensure the higher etch rate for the hard mask material, as taught to be well known in Kimura. 
This is all of the features of claim 13.

With regard to claim 14, Kim in view of Hurst, Son, and Kimura further teaches,
1514. The method of claim 13, wherein the hard mask layer is formed at a lower temperature than a temperature that the gate dielectric layer is formed.  
See discussion under claim 13, above, which explains this feature.

With regard to claim 15, Kim in view of Hurst, Son, and Kimura further teaches,See
15. The method of claim 13, wherein the hard mask layer 20includes silicon oxide, such as an Ultra Low Temperature Oxide (ULTO).


With regard to claim 16, Kim further discloses,
16. The method of claim 13, wherein the hard mask layer includes silicon oxide having a wet etch rate that is higher than a wet 50etch rate of the gate dielectric layer.  
See discussion above under claim 13.

With regard to claim 18, Kim further discloses,
18. The method of claim 13, further comprising: performing an oxidation process 18 of the gate dielectric layer 19(17) and the hard mask layer 15, after the forming of the gate dielectric layer 17 [¶¶ 32-42; Fig. 1e].  

 Claims 17 and 19 read,
17. The method of claim 13, wherein the gate dielectric layer is formed by an atomic layer deposition method at a temperature of 5approximately 500°C to 900°C.  
19. The method of claim 18, wherein the oxidation process is performed [option 1] at the same temperature as a temperature of the forming of the gate dielectric layer or [option 2] at a higher temperature than the temperature of the forming of the gate dielectric layer.  
Kim does not teach the temperature at which the ALD liner layer 17 (Kim: ¶ 29) is formed.
As explained above, Son teaches the features of claims 17-19.
17 and oxidation temperature of Son as those temperatures used in Kim because Kim is silent to the temperatures such that one having ordinary skill in the art would use known temperatures for the identical purpose, such as those taught in Son and because Son teaches that those temperatures are suitable for the identical purpose of forming the gate dielectric layer for a trench gate electrode.
This is all of the features of claims 17 and 19.

Claim 12 reads,
12. The method of claim 11, wherein the forming of the contact plug includes: 
[1] forming a contact hole exposing the second source/drain region 15by etching the hard mask layer; 
[2] widening a bottom portion of the contact hole by a wet etching process; and 
[3] forming a storage node contact plug in the widened contact hole.  
The prior art of Kim, as explained above, discloses each of the features of claim 11.  As explained above the hardmask material may be thermal oxide formed at a lower temperature than that used to oxidize the liner layer of Kim to complete the gate dielectric layer, as taught by Hurst, Son, and Kimura. 
With regard to claim 12, Kim further discloses,
12. The method of claim 11, wherein the forming of the contact plug 50/51/52 includes: 
[1] forming a contact hole 49 exposing the second source/drain region 23 15by etching the hard mask layer 15 [¶¶ 77-80; Figs. 4f-4g]; 
[2] widening a bottom portion of the contact hole 49 by a …[isotropic]… etching process [¶¶ 78-79; Fig. 4g]; and 
50/51/52 in the widened contact hole [¶¶ 81-85; Fig. 4h].  
With regard to feature [2] of claim 12, Kim does not state that the isotropic etching process is a wet etching process, but wet etching is inherently isotropic.  
Inasmuch as Kimura teaches that the relative etch rates of thermal oxides are specifically wet etch rates (Kimura: Fig. 7; col. 4, lines 35-54), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use wet etching as the isotropic etching used in Kim to recess the hardmask 15 (Kim: Fig. 4g) in order to selectively etch the hardmask oxide 15 while reducing the etching of the gate dielectric oxide 19.
Claim 20 reads,
20. The method of claim 13, wherein the forming of the storage node contact plug includes: 
[1] forming a contact hole exposing a second source/drain region by etching the hard mask layer; 
[2] 20widening a bottom portion of the contact hole by a wet etching process; and
[3] forming the storage node contact plug in the widened contact hole.
Claim 20 recites the same features as recited in claim 12, therefore all of the features of claim 20 have been addressed above.
This is all of the features of claims 12 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814